Title: From Thomas Jefferson to George Webb, 10 September 1792
From: Jefferson, Thomas
To: Webb, George



Dear Sir
Monticello Sep. 10. 1792.

Having recieved by yesterday’s post a proposition relative to the security for the paiments for Elkhill which would not answer my views, I write by this day’s post to obtain a final compliance with, or dissolution of our treaty. As I shall be within a day or two of my departure when I recieve the answer, and consequently there will not be time then to write to you and get an answer, I have thought it better to ask by this same post whether you have made up your mind as to the purchase and security, that is to say, to mortgage the land itself, and other lands of equal value and within easy reach of the process of a court of Chancery, for I could not propose to Mr. Hanson securities in any other situation. If I can recieve your answer by our post which will leave Richmond on the 19th. as I shall then also recieve the other, if that other ends the treaty, I can then at once decide as to yourself and leave a proper deed. I will therefore beg a line of answer from you, & am with great esteem Dr. Sir Your most obedt. humble servt

Th: Jefferson

